DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                  Election/Restrictions
 	Applicant’s election without traverse of claims 1-4 in the reply filed on 4-5-2021 is acknowledged. Consequently, Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-5-2021.
                                                                       DrawingsThe drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Currently, (Fig. 6) has the reference characters “501b”, which were not found in the specifications. 
Currently, (Fig. 12) has the reference characters “C2”, which were not found in the specifications.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1 & 3, are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Young et al. (KR-2017-0,103,131, hereinafter Young)Regarding claim 1, 	
A method of manufacturing a sheet molding compound (SMC), the method comprising:5
continuously supplying a wound bottom film by unwinding (S10); 
applying a bottom resin on the supplied bottom film (S20); 
continuously supplying a wound large tow carbon fiber by unwinding (S30); 
spreading the supplied large tow carbon fiber for widening 10 (S40);
cutting the widened large tow carbon fiber into a predetermined length by supplying to a cutting portion (50) and 
distributing the cut large tow carbon fiber on the bottom resin (S50); 
continuously supplying a wound top film by unwinding (S60);15 
applying a top resin on a lower surface of the supplied top film (S70); and 
stacking the top film, which is supplied upside down to cover the top resin on the carbon fiber distributed on the bottom resin, on the bottom film, and 
pressing the bottom film and the top film 20for a predetermined pressure from upper and lower positions to laminate the bottom film and the top film such that the carbon fiber is impregnated with the resin (S80).
Young teaches the following:
([0009]) teaches that the present invention is a means for achieving the above object, the lower carrier film (12) transfer step (10), 
([0009]) teaches a lower resin coating step (16) of applying the lower resin to the upper surface of the transported lower carrier film, and 
([0009]) teaches a fiber for drawing out a plurality of fibers provided in the fiber bobbin (20), a feeding step. ([0043]) the fibers to which the present invention is applied are preferably carbon fibers.
([0009]) teaches a fiber spreading step of spreading the drawn fibers (22) with a fiber spreader, 
& f.) ([0009]) teaches that the fiber cutting (18) and feeding step of spreading the spread fibers (22) to the upper surface of the lower resin while cutting a plurality of spread fibers to a certain length
([0009]) teaches an upper carrier film (30) transfer step of unscrewing and supplying the upper carrier film
([0009]) teaches an upper resin application step (36) of applying the upper resin to the upper surface of the upper carrier film
([0029]) teaches when the upper carrier film 32 is inverted through a plurality of tension rolls TS and adheres to the upper surface of the lower resin 12, the upper resin 36 is eventually laminated to the upper surface of the lower resin 12
([0021]) teaches as shown in Fig. 1, the SMC manufacturing method in which the dispersibility of fibers and impregnation. ([0022] & [0023]) teaches the lower carrier film transfer step is performed by pulling the lower carrier film 12 wound on the lower unwinding roll 10 and passing through a compaction roller 14 made of a combination of a plurality of rolls.  
Regarding claim 3, 	
Multi-dividing the large tow carbon fiber widely spread at the spreading the carbon fiber (S40) in a longitudinal direction of the fiber (S90).
Young teaches the following:
([0047]) teaches that l that the fiber strands F are arranged in the longitudinal direction of the first, second, and third unfolding roll sets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 2 & 4, are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Gerard et al. (EP-1,434,689, hereinafter Gerard)
Regarding claim 2, 	
Wherein, at the cutting and 25distributing of the carbon fiber (S50), the widened large tow carbon fiber is supplied to multiple cutting portions (50), which are 
It should be noted that Young does mention a fiber supply step and a fiber spreading step, with the spread fibers are automatically being dropped while being cut through the cutter 18, ([0025]). Noting, that the cutter of Young is disposed along a transport direction. Additionally, that the case law for the duplication of parts may be utilized with this reference for multiple fiber cutting and distribution sites. However Young is silent on an intermediate resin being applied to be placed between the carbon fibers distributed to be spaced apart from each other
Regarding Claim 2, Young teaching the entire method for fabricating a sheet molded compound including a step of cutting and distributing fibers onto a carrier sheet, in analogous art for the production of a sheet moulding compound that utilizes a carrier film with a resin paste that is layered on top of the carrier film, a series of carbon fibers station that cut and apply carbon fibers to an active top layer of paste, Gerard suggests details regarding implementing multiple cutting and distribution sites disposed along a transport direction and an intermediate resin being applied to be placed between the  teaches the following:
([0045]) teaches as shown in (Figs. 7 - 9), a first carrier film 102 passes under a device to provide a first paste layer 104. ([0045]) teaches that a second paste layer 163 applied by a second device 164, which is preferably a paste extruder as shown in the figures. ([0046]) teaches that a layer of chopped glass 158 is applied on top of the second paste layer 163, or alternatively a mat or veil could be applied at this stage. ([0046]) teaching that alternating pairs of layers of paste and reinforcement (such as chopped fibers and/or mat) could be applied to achieve a desired thickness for the sheet, but for sake of clarity these Figures 7-9 illustrate two layers of chopped fibers 158.
 	Gerard further suggests that the benefit of using multiple cutting portions, which are disposed along a transport direction such that an intermediate resin is applied between the carbon fibers distributed and spaced apart from each other is it provides a means for alternating pairs of layers of paste and reinforcement (such as chopped fibers and/or mat) could be applied to achieve a desired thickness for the sheet, ([0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a sheet moulded compound that utilizes a step of cutting and distributing fibers onto a carrier sheet of Young, by utilizing a plurality of cutting portions, which are disposed along a transport direction and deposition of an intermediate resin applied between the 
Regarding claim 4, 	
Continuously supplying a wound reinforcing fabric by unwinding and continuously stacking on the bottom resin applied on the bottom film along the longitudinal direction of the bottom film (S100).
Regarding Claim 2, Young teaching the entire method for fabricating a sheet molded compound including a step of cutting and distributing fibers onto a carrier sheet, in analogous art for the production of a sheet moulding compound that utilizes a carrier film with a resin paste that is layered on top of the carrier film, a series of carbon fibers station that cut and apply carbon fibers to an active top layer of paste, Gerard suggests details regarding implementing mat or veil that is found between layers of carrier films and paste, and in this regard Gerard teaches the following:
([0024]) teaches a sheet molding compound comprising a film layer 102, a first paste layer 104, a mat, or veil 106, having elongation along the length and with of the veil, preferably achieved by using a plurality of non-continuous irregularly  
The same rejection rationale and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well.
                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samejima et al. (US-10,927,479) teaches a method for fabricating a sheet moulding compound. The fabrication method comprises a producing a device for chopped fiber bundles having a chopper unit including a cutting blade for cutting long fiber bundles. The fibers may be carbon fiber, and uses both a top and bottom fabric that layers the chopped fibers between, see (Fig. 7). 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741